Citation Nr: 0944607	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  03-37 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a head scar.  

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a chronic disability 
manifested by head pain (also claimed as headaches).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for an acquired psychiatric 
disorder, to include a psychotic disorder.

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right optic nerve 
disorder, to include an enlarged optic nerve.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Louisville, Kentucky.  The Veteran testified 
in July 2004 before a Veterans Law Judge sitting at the RO.  
In September 2004, the Board remanded the Veteran's appeal to 
the RO for additional action.  

In June 2007, the Veteran was informed that the Veterans Law 
Judge who had conducted his July 2004 hearing was no longer 
employed by the Board and he therefore had the right to an 
additional hearing before a different Veterans Law Judge.  In 
July 2007, the Veteran informed the Board that he did not 
want an additional hearing before a Veterans Law Judge.  

In August 2007, the Board once again remanded the Veteran's 
appeal to the RO for additional action.  As discussed below, 
the Board finds that there was substantial compliance with 
its remand; thus, it may proceed with a decision at this 
time.  See Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran contends that he was assaulted by a VA 
physician while recovering from a right wrist surgery and 
that such assault resulted in a head scar, a chronic 
disability manifested by head pain (also claimed as 
headaches), an acquired psychiatric disorder, and a right 
optic nerve disorder.  

2.  A head scar, a chronic disability manifested by head 
pain, an acquired psychiatric disorder, and a right optic 
nerve disorder were not the result of VA hospital care, 
medical or surgical treatment, or an examination rendered by 
VA.


CONCLUSIONS OF LAW

1.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a head scar is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a chronic disability manifested by 
head pain (also claimed as headaches) is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for an acquired psychiatric disorder, to 
include a psychotic disorder, is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).

4.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a right optic nerve disorder, to 
include an enlarged optic nerve, is not established.  
38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 3.361 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Where the law is determinative of the issue on appeal, there 
is no further evidence to be developed.  Accordingly, the 
Board finds that the provisions of the Veterans Claims 
Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq. (West 
2002), are not applicable to these issues because the appeal 
turns on a matter of law and not on the underlying facts or 
development of the facts.  See Manning v. Principi, 16 Vet. 
App. 534, 542 (2002).  The Court specifically found in 
Manning that the VCAA can have no effect on appeals that are 
decided on an interpretation of the law as opposed to a 
determination based on fact.  See also Smith v. Gober, 14 
Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).  Consequently, the Board is not required to address 
efforts to comply with the VCAA with respect to the issue 
here on appeal.

Nevertheless, the Board observes that the Veteran was 
provided notice in a December 2007 letter as to the evidence 
and information necessary to substantiate his claims for 
compensation under the provisions of 38 U.S.C.A. § 1151.  
This letter also requested that he provide enough information 
for the RO to request records from any sources of information 
and evidence identified by the Veteran, as well as what 
information and evidence would be obtained by VA, namely, 
records like medical records, employment records, and records 
from other Federal agencies.  All relevant evidence, 
including all pertinent treatment records and any documents 
associated with tort claims filed by the Veteran, was 
obtained prior to the adjudication of this appeal.  Finally, 
the Veteran was given ample opportunity to participate in the 
development of his claim, including providing oral testimony 
at a hearing before a member of the Board.  



Analysis

The Veteran asserts that he is entitled to compensation under 
the provisions of 38 U.S.C.A. § 1151 for disabilities 
resulting from an assault which he contends occurred while 
hospitalized in May 1985 for right wrist surgery.  
Specifically, the Veteran alleges that the surgeon entered 
the recovery room following his May 1985 surgery, pulled the 
hair on the Veteran's head, and delivered several blows to 
the back of his skull.  According to the Veteran, the 
physician's motive in attacking him was the Veteran's 
persistent letter writing in the early 1980s requesting 
surgery for his service-connected right wrist disability.  
The Veteran contends that this physical assault resulted in a 
head scar, a chronic disability manifested by head pain (also 
claimed as headaches), an acquired psychiatric disorder, and 
a right optic nerve disorder.  

Interestingly, the Board notes that there is no medical 
evidence documenting this alleged assault, and the Veteran 
himself did not recall this alleged incident until many years 
later when he experienced it in a dream.  Furthermore, 
contemporaneous medical records indicate that the Veteran 
himself is not certain whether his dream represents a 
memory/actual event or was just a nightmare.  See, e.g., 
Social Security Administration (SSA) Disability Evaluation 
dated September 20, 1992.  Also relevant to the Veteran's 
appeal is medical evidence that he has been diagnosed with a 
paranoid delusional disorder of which persecution by the VA 
is the primary delusion.  See, e.g., VA Psychology Note dated 
January 19, 1995; Mental Health Clinic Note dated January 19, 
1996.  

The Veteran had previously filed claims for compensation 
under 38 U.S.C.A. § 1151 for disabilities resulting from this 
alleged assault; however, he withdraw all such claims by 
written statement received in March 2000.  Thereafter, he 
indicated an intent to re-file these claims in November 2000.  
See Report of Contact dated November 30, 2000; see also 
Veteran's Written Statement received February 6, 2001.  

Effective October 1, 1997, Congress amended 38 U.S.C.A. § 
1151.  See Section 422(a) of Pub. L. No. 104-204.  Under the 
applicable criteria in effect for claims filed on or after 
October 1, 1997, compensation under 38 U.S.C.A. § 1151 is 
awarded for a veteran's qualifying additional disability in 
the same manner as if such additional disability was service 
connected.  A qualifying disability is one which is not the 
result of a veteran's willful misconduct, and which was 
caused by hospital care, medical or surgical treatment, or 
examination furnished him under any law administered by VA, 
either by a Department employee or in a Department facility, 
and the proximate cause of the disability was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 2002).

During the pendency of this claim, the regulation 
implementing the provisions of 38 U.S.C.A. § 1151 was 
amended, effective September 2, 2004.  69 Fed. Reg. 46,426 
(Aug. 3, 2004) (codified at 38 C.F.R. §§ 3.154, 3.358, 3.361, 
3.362, 3.363 (2009)).  Although the Veteran was not sent a 
separate notice letter advising him of this amendment and its 
impact on the elements necessary to prove a claim for 
benefits under 38 U.S.C.A. § 1151, the Board finds that such 
error was nonprejudicial.  In this regard, the aforementioned 
December 2007 letter informed the Veteran of the elements 
necessary to prove a claim for benefits under 38 U.S.C.A. § 
1151, as reflected above.  This letter specifically advised 
the Veteran that not only must he demonstrate an additional 
disability, but that such must be the result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing 
treatment or must be the result of an event not reasonably 
foreseeable.  Seeing as the Veteran was fully informed of the 
regulatory change, the Board concludes that remanding this 
appeal to send a corrective notice would cause unnecessary 
delay with no obvious benefit to the Veteran.  

In order for additional disability to be compensable under 38 
U.S.C.A. § 1151, the additional disability must have been 
actually caused by, and not merely coincidental to, hospital 
care, medical or surgical treatment, or medical examination 
furnished by a VA employee or in a VA facility.  Loving v. 
Nicholson, 19 Vet. App. 96, 100 (2005).  The additional 
disability must have been the result of injury that was part 
of the natural sequence of cause and effect flowing directly 
from the actual provision of 'hospital care, medical or 
surgical treatment, or examination' furnished by VA.  Id. at 
101.

In the Loving case, the Veteran was undergoing a VA 
examination when a metal ceiling grate or panel fell on him.  
The United States Court of Appeals for Veterans Claims 
(Court) held that the claimed knee injury resulting from the 
fallen grate was coincidental to the examination, and not 
caused by it, and concluded that the veteran's claim for 
compensation under § 1151 'lies beyond the ambit of section 
1151.'  Loving, 19 Vet. App. at 100-101.  In support of its 
conclusion in the Loving case, the Court made reference to 
the case of Sweitzer v. Brown, 5 Vet. App. 503 (1993), in 
which the Court had affirmed a Board decision which denied § 
1151 benefits for a Veteran who had claimed that, while he 
was waiting for a VA examination, an unidentified patient in 
a motorized wheelchair struck the claimant in the lower 
torso, and knocked him to the ground.  The Court, in 
Sweitzer, held that § 1151 contemplated recovery only for 
disability resulting from the examination itself, and not for 
disability sustained while merely waiting in the building for 
an examination.  

The Board acknowledges that the facts in the present case are 
not entirely analogous to the facts in Loving and Sweitzer.  
In this regard, the Veteran asserts that his additional 
disabilities are the result of a physical assault by a VA 
physician, and not the result of the actions of another 
patient or some physical condition of the building.  
Nevertheless, the Board concludes that the principles of 
these cases still apply for the reasons discussed below and 
the Veteran's appeal must be denied.  

Compensation under the provisions of 38 U.S.C.A. § 1151 is 
available only for a disability which was caused by hospital 
care, medical or surgical treatment, or examination furnished 
to a veteran under any law administered by VA.  38 U.S.C.A. § 
1151(a).  Yet, the Veteran has not presented any evidence, 
nor has he asserted, that the alleged physical assault by a 
VA physician following his May 1985 right wrist surgery was 
committed as part of his hospital care, medical treatment, or 
surgical treatment.  Therefore, even if the Board were to 
accept his lay statements as to the May 1985 assault as 
credible, it finds that the VA physician's actions were not 
administered in the course of treating the Veteran; rather, 
they were merely coincidental with the care for his right 
wrist surgery.  See VAOPGCPREC 1-99,  8 (Feb. 16, 1999) 
(defines the term "medical or surgical treatment" as 
referring only to medical or surgical procedures and remedies 
administered to combat disease or injury).  See also id. at  
16; Jackson v. Nicholson, 433 F.3d 822, 826 (Fed. Cir. 2005) 
(the term 'hospital care,' as provided in the amended 
38 U.S.C.A. § 1151, represents something different than 
'hospitalization,' and implies the provision of care by the 
hospital specifically, as opposed to the broader, more 
general experience of a patient during the course of 
hospitalization).  

In Sweitzer, the Court emphasized that notions as to a 
veteran being within the 'control and authority of the VA' 
and of the VA's 'duty to insure his safety,' are relevant in 
'the halls of tort law in general,' and may properly be 
raised in a suit against the United States under the Federal 
Tort Claims Act, 28 U.S.C.A. §§ 1346(b), 2672-2680.  
Sweitzer, 5 Vet. App. at 506.  However, it determined that 
such notions were not relevant as to the issue of the 
construction of 38 U.S.C.A. § 1151.  Id.  Therefore, while 
the Board is sympathetic to the Veteran's assertions that he 
was assaulted during his May 1985 hospitalization, VA 
precedential law, as described above, is clear that a 
physical assault which occurs during a hospital stay, but is 
not, by itself, furnished in the course of a veteran's 
hospital care, medical treatment, or surgical treatment, is 
'beyond the ambit of Section 1151,' even where additional 
disability is incurred.  Loving, 19 Vet. App. at 100-101.

In a case like this, where the law, but not the evidence, is 
dispositive, the appellant's claim should be denied because 
of the lack of legal entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1996).  Since the appellant 
seeks compensation under 38 U.S.C.A. § 1151 for a head scar, 
a chronic disability manifested by head pain, an acquired 
psychiatric disability, and a right optic nerve disorder, 
allegedly incurred as a result of an intervening cause not 
resulting from treatment or examination rendered by the VA, 
these claims, which are without legal merit, must be denied.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a head scar is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a chronic disability 
manifested by head pain (also claimed as headaches) is 
denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for an acquired psychiatric 
disorder, to include a psychotic disorder, is denied.

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for a right optic nerve 
disorder, to include an enlarged optic nerve, is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


